Citation Nr: 1828520	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-24 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for a left hip condition.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a rating in excess of 10 percent prior to April 16, 2012, and in excess of 40 percent thereafter for lumbar spine degenerative disc disease (DDD).

8.  Entitlement to service connection for degenerative changes of the cervical spine.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975, January 1976 to June 1980, and June 1994 to February 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the June 2014 substantive appeal, the Veteran requested a Board hearing by videoconference.  A hearing was scheduled for November 2017.  However, prior to the hearing, the Veteran's representative withdrew the request in a November 2017 correspondence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

Additional evidence has been received subsequent to the June 2014 statement of the case, including medical and lay evidence.  However, the Board finds that the additional evidence is not pertinent to the four claims being denied.  With regard to the claim for entitlement to service connection for asthma, the additional evidence is highly relevant.  However, as such issue is being granted in full, the Veteran is not prejudiced by the Board's decision.  Thus, a remand for a supplemental statement of the case is not necessary for the claims decided herein.  See 38 C.F.R. § 20.1304(c) (2017).

In a May 2014 rating decision, the RO increased the Veteran's low back rating from 10 to 40 percent, effective April 16, 2012.  Although a higher rating has been assigned by the RO for the low back disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to service connection for obstructive sleep apnea has been raised by the record in the August 2016 medical opinion from Dr. L.G., but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of an increased rating for the low back disability, as well as service connection for a neck disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied service connection for asthma. The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  The evidence received since the June 1983 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for asthma.  

3.  The Veteran's bronchial asthma that preexisted his active duty service was aggravated by such service.

4.  The Veteran does not have diagnosed right and left hip disorders related to service.

5.  The Veteran does not have hearing impairment for VA compensation purposes.

6.  The Veteran is receiving the maximum schedular rating for tinnitus.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision denying service connection for asthma is final. 38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

2.  The evidence received since the June 1983 rating decision is new and material, and the claim for service connection for asthma is reopened. 38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156  (a) (2017).

3.  The criteria for service connection for bronchial asthma, based on service aggravation, have been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

7.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1114, 1155 (2012); 38 C.F.R. §§ 4.87, Diagnostic Code (DC) 6260 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Claim to Reopen the Bronchial Asthma Disability

By a June 1983 rating decision, the Veteran's claim of service for asthma was denied.  He was notified of the decision by letter mailed later in June 1983, which was mailed to the then current address of record.  Thereafter, no new evidence or notice of disagreement (NOD) was received by VA within one year of the issuance of the June 1983 rating decision for that claim.  As the Veteran did not appeal the decision, the June 1983 rating decision is final for the asthma claim.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for asthma is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  See August 2016 medical opinion from Dr. L.G.; see also November 2017 medical opinion from Dr. L.G.  The reopened claim is further addressed below.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Bronchial Asthma

The service connection claim for bronchial asthma was reopened above and will now be reviewed for entitlement to service connection.  The Veteran contends his pre-existing branchial asthma disorder was aggravated, or worsened, during service.

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  If a preexisting disability is noted upon entry into service, service connection may still be granted based on in-service aggravation of that disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Due regard will be given the places, types, and circumstances of service, and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306 (b)(2).

The Veteran's service treatment records contain many indications of asthma symptoms and shortness of breath.  Although his January 1976 induction examination did not list any breathing problems, an April 1976 service treatment record showed the Veteran had difficulty breathing, especially at night.  A July 1979 service record indicated the Veteran experienced shortness of breath while in bed, as well as dizziness.  

An August 1979 record showed the Veteran complained of asthma, stated he had suffered from asthma all his life and that he had a bad asthma attack the previous night.  It further noted the Veteran had wheezing in his lungs.  A November 1979 record indicated a history of asthma and that the Veteran was suffering from sharp pains in his chest.  In a January 1980 record, asthma and shortness of breath were noted and a February 1980 record reported chronic airway obstructive disease.

Therefore, the evidence clearly and unmistakably shows that the Veteran had asthma that preexisted his service.  His service treatment records from his earlier period of service show that he suffered from ongoing asthma and reported he had suffered from asthma his entire life.  Simply stated, the Veteran's own statements supports this finding.  Thus, this claim implicates service aggravation with regard to asthma.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and unmistakable proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Veteran was afforded an April 2011 VA examination in which the examiner diagnosed the Veteran with asthma.  He indicated the Veteran's pre-service asthma condition is not aggravated by his time in service.  He stated the cause of the asthma is based on an individual's lung pathology.

Thereafter, in the July 2014 substantive appeal, the Veteran contended his breathing problem was permanently worsened by his service.  Private medical opinions related to the asthma condition were also submitted from a pulmonologist, Dr. L.G.  He indicated the Veteran has a history of pre-existent asthma which was quiescent for at least two years prior to his enlistment into service.  He stated, however, the Veteran experienced exacerbations of asthma while serving on active duty and required medication for such.

Additionally, in a November 2017 opinion, Dr. L.G. again noted the Veteran had asthma as a pre-existent illness, although it was inactive as he had no attacks in the two years prior to service.  He stated the Veteran was stationed at Fort Corson, Colorado, which is located in close proximity to Denver and Colorado Springs, both of which rank in the top 100 cities for problems with aggravating asthma and allergies.  He noted the Veteran's sick call medical records reveal several entries for acute breathing problems and since these episodes occurred while on active duty, his service was more likely than not the direct cause of his respiratory problems.

Further support for the Veteran's claim was found with a November 2017 lay statement from D.J.  She indicated she knew the Veteran since he was 13 years old and that he has always had asthma.  She stated that he joined the military at age 17 and went to Germany and then to Georgia for training.  She indicated it is unknown if his asthma was exacerbated by the air he breathed or the stress from constantly running, jumping, and training; however, the Veteran did write to her and complained about his asthma being exacerbated.  She stated after being out of the military for more than ten years, he re-entered the military and was stationed in Colorado and California to train with tanks.  The Veteran wrote to her, she indicated, and told her that he had asthma attacks during his time there.

In this case, the presumption of aggravation has not been rebutted with clear and unmistakable proof.  There is medical and lay evidence which supports that the veteran's pre-existing asthma condition was aggravated by service.  

In this case, there is not sufficient evidence that the breathing problems and documented asthma attacks he suffered during service were due to the natural progress of his asthma disability.  Therefore, after resolving reasonable doubt in the Veteran's favor, service connection for bronchial asthma, which preexisted the Veteran's service, is warranted based on service aggravation.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



B.  Right and Left Hip Disabilities

The Veteran contends that he has right and left hip disorders that are related to service.

The Veteran's service treatment records are silent for any hip complaint, treatment, or diagnosis.

Following the April 2011 claims, the Veteran was afforded an April 2011 VA examination for his back in which no impairment was indicated in the Veteran's hips.  He had active movement against full resistance with bilateral hip flexion and extension.  An April 2012 private medical opinion also noted full strength in both hip flexors.

The Veteran submitted a July 2014 substantive appeal in which he indicated that with regard to the right and left hip conditions, VA failed to consider the conditions as radiculopathy.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right and left hips disorders.  There is no competent evidence that the Veteran currently suffers from a hip disorder or that such is related to service.

In this case, the Board notes no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for right and left hip disorders.  As noted, there is no evidence indicating that the Veteran has hip conditions which may be associated with service.  The Veteran has indicated that his hip conditions should be considered as radiculopathy.  However, the Board finds such a general contention is without merit.  A condition involving the hips is separately considered from a potential radiculopathy disorder.  The Board notes that the Veteran's documented radiculopathy symptoms are addressed in the remand section below, with regard to his back disability.  However, with regard to the bilateral hip claims, the evidence does not meet the standard to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Accordingly, the preponderance of the evidence is against the claims.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for right and left hip disorders is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

C.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It has been held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This can also be in close proximity to the date of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

The Veteran contends that he currently has hearing loss related to service.  The Veteran's service personnel records show that he had service as an Infantryman.  Additionally, a July 1976 audiological test showed pure tone thresholds in the Veteran's right ear were 30, 20, 15 and 10 decibels, at 500, 1000, 2000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 25, 20, 15 and 20 decibels, at 500, 1000, 2000 and 4000 Hz respectively.  A June 1977 audiological test showed pure tone thresholds in his right ear were 30, 40, 50, 55 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 40, 45, 40, 35 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Thus, exposure to traumatic noise and hearing impairment were both indicated during service, in both ears.  See 38 C.F.R. § 3.385.  However, for entitlement to service connection, a current hearing loss disability must be shown by the evidence of record.

Following the Veteran's October 2010 claim, he was afforded an April 2011 VA examination in which he reported he first worked in service as an armor crewman (gunner) in tanks and during his second enlistment, worked as a cook.  Testing by the examiner showed pure tone thresholds in the Veteran's right ear were 10, 15, 15, 10 and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 15, 20, 10 and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The examination showed a speech recognition score using the Maryland CNC Test of 96 percent in both ears.  The examiner concluded that the Veteran's hearing loss was caused by acoustic trauma during service, as a significant threshold shift occurred, revealing hearing loss.  

Despite this positive nexus opinion, the testing showed no current hearing impairment was found for VA compensation purposes in either ear.  See 38 C.F.R. § 3.385.  Simply stated, while the Veteran's hearing may not be what it once was, it is within a range of "normal" for VA purposes and not considered "hearing loss" for VA purposes at this time. 

Additionally, no further evidence has been received subsequent to the April 2011 VA examination to support current hearing loss for the Veteran.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  While the Veteran may have been exposed to hazardous noise in service and even exhibited hearing loss in June 1977, the evidence of record shows that he does not currently suffer hearing loss under 38 C.F.R. § 3.385.

To the extent the Veteran asserts that he does in fact have bilateral hearing loss, the Board is sympathetic to his contention.  However, the objective clinical testing outweighs any lay opinion, as audiometric testing is required to determine whether there is hearing loss for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted, the April 2011 audiologist's test results support that the Veteran does not currently suffer from hearing loss and there are no opinions of record demonstrating hearing loss pursuant to VA regulations.

Therefore, based on the VA examination results, service connection for hearing loss must be denied because there is no current disability.  See Brammer at 225.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is not warranted.

III.  Increased Rating for Tinnitus

The Veteran's claim for service connection for tinnitus was granted in the August 2011 rating decision and a 10 percent rating was assigned.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Tinnitus is rated under DC 6260 which includes a 10 percent rating for recurrent tinnitus, which is the maximum rating available.  Notes for this DC state a separate evaluation may be assigned under DC 6100 (hearing loss), DC 6200 (chronic suppurative otitis media, mastoiditis, or cholsteatoma), and DC 6204 (peripheral vestibular disorders); assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head; and do not evaluate objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) under this DC, but evaluate it as part of any underlying condition causing it.

He was afforded an April 2011 VA examination in which the Veteran reported constant tinnitus since service.  The examiner indicated the Veteran's tinnitus was at least as likely as not caused by the acoustic trauma he was exposed to during service.  He stated based on the Veteran's duties described and with noise exposure being conceded, his tinnitus was related to his in-service noise exposure.

Thereafter, the tinnitus claim was granted and the Veteran was afforded a 10 percent rating.  The current 10 percent rating assigned for the Veteran's tinnitus is intended to compensate for all of these demonstrated symptoms associated with the condition and is the maximum schedular rating.  The degree of disability, that is, the degree to which tinnitus impairs the Veteran's earning capacity, is the same regardless of how the tinnitus is perceived.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25822-01 (May 14, 2003).  Thus, there are no symptoms not contemplated by this rating schedule.  Cf. 38 C.F.R. § 3.321; Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

Therefore, there is no basis in law for assigning a higher rating under DC 6260.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  Moreover, remand for another VA examination is not warranted for tinnitus because there is no reasonable possibility that further assistance would substantiate this increased rating claim.  See 38 C.F.R. § 3.159 (d).  In addition, the Board notes that the amount of financial compensation provided to veterans for disability ratings is set by law.  See 38 U.S.C. § 1114.  

Thus, the evidence is not in equipoise on all material elements of the claim, and the benefit-of-the-doubt doctrine is not applicable here.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, a rating in excess of 10 percent for tinnitus is not warranted.

ORDER

New and material evidence having been received, the claim of service connection for bronchial asthma is reopened.

Service connection for bronchial asthma, based on service aggravation, is granted.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran's claim for service connection for a back disability was granted in the August 2011 rating decision and a 10 percent rating was awarded.  A May 2014 rating decision then increased the back rating to 40 percent effective April 16, 2012.

During the April 2011 VA examination, the examiner indicated flexion to 90 degrees and extension to 20 degrees, with no evidence of pain or additional limitation following three repetitions.  The Veteran reported severe flare-ups which occur weekly and last for hours.  No lumbar ankylosis was noted.

The Veteran submitted an April 2012 private opinion in which the examiner indicated lumbar flexion to 30 degrees, with increased muscle spasms in the lumbar paraspinals following range of motion testing and further limitation following repetitive testing.  A February 2014 private opinion was submitted in which the examining physician indicated left L5-S1 radiculopathy since at least August 2009.  He stated the lumbar radiculopathy is more likely than not the result of his service-connected back disability.

The Veteran underwent an April 2015 MRI of the lumbar spine in which he was diagnosed with lumbar radiculopathy.  Degenerative disc disease (DDD) was shown throughout the lumbar spine and lower thoracic spine, with L5-S1 moderate to advanced facet arthrosis found bilaterally.

The Board finds that a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not completely satisfied in the April 2011 VA examination and, therefore, the Board finds that another VA examination is required.

Additional discussion is also necessary for the Veteran's reported flare-ups.  The April 2011 VA examiner noted that the Veteran reported severe flare-ups.  Thus, upon examination, any reported flare-ups should be addressed by the examiner.  He or she should reasonably attempt to determine the impact of any reported flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Neck

The Veteran contends his neck disorder had its onset in or is otherwise related to service.

A July 1997 service treatment record indicated a back and neck strain.  The examiner diagnosed the Veteran with a muscle strain and recommended treatment, including a TENS unit and ice to the back and neck.  A later July 1997 record indicated follow up for neck and back pain.

The Veteran was afforded an April 2011 VA examination in which he was diagnosed with cervical spine degenerative joint disease (DJD).  The examiner found cervical flexion to 45 degrees and extension to 45 degrees.  There was no objective evidence of pain during range of motion testing and no evidence of pain following repetition.  The examiner indicated the Veteran's cervical spine condition is less likely than not related to his time in service, but is the result of the aging process.

There is supportive evidence to support that the Veteran injured his back and neck during service and as noted, the Veteran is service connected for a back disability.  The Board finds a remand is required as the April 2011 examiner did not provide adequate rationale in his opinion, with regard to the neck disorder.  He indicated the Veteran's neck disorder is related to aging, without any discussion of the neck and/or back treatment during service.  Therefore, an additional examination and opinion are required to address the etiology of the Veteran's neck disorder and if such disorder had its onset during service.

Hypertension

The Veteran's service treatment records showed elevated blood pressure readings.  During his January 1976 induction examination, the Veteran's blood pressure was documented as 100/70.  However, during his later service period, his blood pressure became elevated.  A January 1998 record indicated blood pressure of 150/92.  A February 1998 examination showed blood pressure of 148/102 and 150/104.  Additional blood pressure readings included 144/102 in July 1998; 140/100 in August 1998; 141/98 in November 1998; 145/88 in August 1999; and 130/88 in November 1999.

The Veteran was afforded an April 2011 VA examination in which he was diagnosed with controlled hypertension.  Testing showed blood pressure readings of 120/80, 124/80 and 130/80.  The examiner concluded the Veteran's hypertension is not a result of his time in service.  His rationale was that there are many causes of hypertension which are all dependent on an individual's cardiovascular condition.

The Board finds the April 2011 VA examiner's opinion is inadequate with regard to the Veteran's hypertension claim.  While he concluded that there are many causes for hypertension, he did not address the Veteran's many in-service elevated blood pressure readings during his later service period and did not adequately discuss the etiology of his diagnosed hypertension.  Accordingly, an additional VA examination is required in regard to the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and severity of his back disability.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.

The examiner should specifically test the joint for pain on both active and passive motion, and in weight bearing and nonweight-bearing.

The examiner should estimate the functional loss that would occur during flare-ups.  He or she should ascertain adequate information regarding any reported flares.

The examiner should also indicate whether neurologic symptoms are present, including radiculopathy.

Any ankylosis must also be identified.

If any of this cannot be accomplished, it should be thoroughly explained why.

2. With regard to the neck disorder, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any neck disorder.

For each neck disorder, the examiner is to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during, or is otherwise related to, service, including the documented July 1997 in-service treatment.

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his current hypertension.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension had its onset during, or is otherwise related to, service, to include the elevated in-service blood pressure readings noted above.

The examination reports must include a complete rationale for all opinions expressed.

4. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


